                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO

TIMOTHY B. ABREU,

               Plaintiff,

v.                                                            No. CV 16-853 JCH/CG

ANDREW SAUL,
Commissioner of the Social Security
Administration,

               Defendant.

                  ORDER ADOPTING CHIEF MAGISTRATE JUDGE’S
               PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

         THIS MATTER is before the Court on the Chief Magistrate Judge’s Proposed

Findings and Recommended Disposition (the “PFRD”), (Doc. 28), filed February 19, 2020.

In the PFRD, the Chief Magistrate Judge recommended that Plaintiff Timothy B. Abreu’s

Request for Attorney Fee Determination of Fees Pursuant to 42 USC 406(B) and

Supporting Memorandum, (Doc. 25), be granted in part. (Doc. 28). The parties were

notified that written objections to the PFRD were due within fourteen days. Id. at 7. No

objections have been filed and the deadline of March 4, 2020, has now passed. The

recommendations of the Chief Magistrate Judge are therefore adopted by this Court.

         IT IS THEREFORE ORDERED that Plaintiff Timothy Abreu’s Request for Attorney

Fee Determination of Fees Pursuant to 42 USC 406(B) and Supporting Memorandum,

(Doc. 25), is GRANTED IN PART and the Social Security Administration is directed to pay

counsel $4,594.00 from Plaintiff’s backpay award for legal services performed before this

Court.

                                         Judith C. Herrera
                                         United States District Court Judge
